UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                               )
UNITED STATES OF AMERICA                       )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 08-1345 (RMC)
                                               )
8 GILCREASE LANE, QUINCY                       )
FLORIDA 32351, et al.                          )
                                               )
               Defendants.                     )
                                               )


                                   MEMORANDUM OPINION

               In this civil forfeiture action, various would-be intervenors have filed motions styled

as Motions to Set Aside Forfeiture, seeking dismissal of the case and the return to them of funds

seized from bank accounts that were, before their seizure, under the control of operators of Ad Surf

Daily (“ASD”) and Golden Panda Ad Builder (“GP”). The Government alleges that ASD and GP

were Internet Ponzi schemes that defrauded over 100,000 people. Movants here are not the first to

attempt to intervene in this case and seek its dismissal. The Court addressed previous motions to

intervene in a July 16, 2009, Memorandum Opinion, wherein it found that the motions to intervene

must be denied because the movants did not have a cognizable interest in the defendant properties,

and therefore did not have standing to contest this forfeiture action. See Dkt. # 72.

               The movants here are in the same position. Since these movants are ineligible to

intervene and seek dismissal, they are not parties to the case and their motions to set aside forfeiture

will also be denied.

               The Court’s July 16, 2009, Opinion and Order denied a motion to intervene filed by
Curtis Richmond and his “Pacific Ministry of Giving,” among others. See Dkt. ## 72 & 73. Mr.

Richmond has since filed a motion seeking an order on his earlier motion. Dkt. # 77. This motion

was rendered moot by the Court’s July 16, 2009 Order and will be denied as such.

                  Mr. Richmond also filed a “Motion Seeking to Disqualify Judge Collyer for Cause

of Extreme Bias.” See Dkt. # 78. Mr. Richmond asserts that he is qualified to file such a motion

because he is an “innocent owner” under 18 U.S.C. § 983. Because Mr. Richmond’s request to

intervene was denied as explained in the July 16 Opinion, Mr. Richmond is not a party entitled to

seek disqualification. Mr. Richmond further contends that he can seek this Court’s recusal under

Rule 63 of the Utah Rules of Civil Procedure, erroneously referring to the Utah Rule as a federal

rule. The Utah Rules of Civil Procedure do not apply in this Court. Even if Mr. Richmond had

attempted to proceed under the applicable federal statute governing disqualification, 28 U.S.C. §

455, he would be barred from proceeding because he is not a party to this case. See, e.g., United

States v. Sciarra, 851 F.2d 621, 636 (3d Cir. 1988) (nonparty witnesses had no standing to invoke

§ 455 providing for disqualification of a judge); United States v. Conforte, 624 F.2d 869, 880 (1980)

(while § 455 imposes a self-enforcing duty on a judge, its provisions may also be enforced by a party

to the action).

        Accordingly, the motions to intervene and/or set aside forfeiture by Christian Oesch, Jeffrey

Robinson, and Joan Hughes [Dkt. ## 74, 75, & 76], Mr. Richmond’s motion seeking an order on his

motion to intervene [Dkt. # 77], and his motion seeking disqualification [Dkt. # 78] will be denied.

A memorializing order accompanies this Memorandum Opinion.



Date: August 4, 2009                                                 /s/
                                                      ROSEMARY M. COLLYER
                                                      United States District Judge